Citation Nr: 0933265	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1942 to October 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in November 2005, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the Veteran requested a hearing before 
RO personnel in a June 2005 statement.  However, he failed to 
report for the hearing scheduled in November 2005.  
Accordingly, the Board will adjudicate the Veteran's appeal 
as if the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).

In written correspondence in July and August 2009, the 
Veteran directly submitted to the Board additional statements 
regarding his alleged left leg disorder.  The RO has not 
considered this information, and the Veteran has not signed a 
waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304(c) (2008).  However, this information is essentially 
cumulative of other contentions already of record.  The 
statements are cumulative in that they indicate that the 
Veteran injured his left leg during training at Fort Brady, 
and that relevant records are not available. 
 Thus, the new information which has been submitted is not 
deemed additional evidence for which a written waiver would 
be required, or which would require a remand to the RO.  Id. 

This case previously reached the Board in July 2008.  At that 
time, the current left leg disorder claim at issue was 
remanded for further development.  However, in the same 
decision, the Board confirmed the RO's prior denial of an 
initial compensable disability rating for a left 
elbow/forearm disorder.  Only the left leg disorder issue 
remains for appellate review.
 
Finally, in March 2009 the Veteran raised the issue of 
entitlement to a service connection for an eye disorder.  
This claim is referred to the RO for the appropriate 
development and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no evidence of record that the Veteran currently has 
a left leg disorder.


CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in July 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the March 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.

With regards to the timing of the VCAA notice related above, 
the Board sees that the RO did not provide the Veteran all 
necessary VCAA notice prior to initially adjudicating his 
claim in November 2005, the preferred sequence.  But in 
Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) clarified that in these situations the VA does 
not have to vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or has since received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after providing 
additional VCAA notice by readjudicating the case by way of 
the final SSOC dated in July 2009.  Therefore, since the VA 
cured the timing error, the Board finds that the VA has 
adequately complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
that any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 
S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has made multiple 
attempts to secure the Veteran's service records, most 
recently in a request to the National Personnel Records 
Center (NPRC) in September 2008.  The NPRC responded by 
noting that the Veteran's records had been destroyed by fire 
in October 2008.  The Board notes that the VA has a 
heightened duty to assist a claimant in developing his claim 
when the veteran's service treatment records (STRs) are not 
available for any reason, including because they were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in the early 1970s.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board 
notes that the RO made further requests in March 2009 seeking 
clinical records from Fort Brady and "sick/morning reports" 
for the "674 QM SALV COLL CO" (the organization noted on 
the Veteran's separation report), both times eliciting 
negative responses from the NPRC.  The Board concludes that 
methods for obtaining the Veteran's service records have been 
exhausted, such that further attempts would be futile.  

The Veteran has submitted personal statements and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, 
nor has he indicated that such records exist.  Furthermore, 
he has not indicated the existence of any records held by a 
federal agency, including VA medical treatment records 
relevant to his claim.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  The Veteran has not presented evidence of a 
current disability as explained below.  As the Veteran has 
not presented evidence of a current disability, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Furthermore, the Board is also satisfied as to substantial 
compliance with its July 2008 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim for further attempts to retrieve 
the Veteran's service treatment records from the NPRC, and 
then required the RO to readjudicate the claim.  The RO 
provided contacted the NPRC to obtain the Veteran's records 
in October 2008 and in March 2009, and attached records of 
these contacts to the case file.  The RO then proceeded to 
readjudicate his claim in July 2009.  Therefore, the Board's 
remand directives have been complied with.

Governing Laws for Service Connection

Service connection may be granted if it is shown that the 
Veteran developed a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Left Leg Disorder

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has claimed service connection for 
a "left leg condition above the knee."  See the Veteran's 
claim of June 2005.  The Veteran has submitted two pictures 
of his left leg in May 2006 which does provide evidence of an 
injury to the Veteran's left leg.  Nevertheless, the Veteran 
has not presented any medical evidence of current treatment 
of his left leg.  Nor has the Veteran articulated any 
specific disability or disorder associated with his left leg.  
The Veteran has indicated that he injured his left leg on the 
obstacle course at Fort Brady in Sault Saint Marie, Michigan 
during training.  See the Veteran's statement dated in August 
2009.  However, at no point during his claim has the Veteran 
indicated any current disability associated with such an 
injury.

In this case, the Veteran's substantial record fails to 
indicate that the Veteran experiences any current condition 
identified as a left leg disorder.  Therefore, without 
competent evidence of a current disorder, service connection 
cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167.  Nor is there 
any basis to analyze the Veteran chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for residuals of a left leg 
disorder with no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left leg disorder is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


